Citation Nr: 1626058	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  13-05 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for a left knee condition.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for residuals of a broken nose, to include deviated septum.

5. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

6.  Entitlement to service connection for a blood sugar condition.  

7.  Entitlement to service connection for a dental condition.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a kidney condition.

10.  Entitlement to service connection for a prostate condition.

11.  Entitlement to service connection for a right knee condition.

12.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Deana Adamson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified before the undersigned Veterans law Judge during a videoconference hearing in April 2016.  The hearing transcript is of record.

The Board notes that the Veteran's specific claim related to service connection for a mental condition.  A United States Court of Appeals for Veterans Claims (Court) decision has held that a veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider whether the Veteran's psychiatric symptoms, regardless of the label attached to them, warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA mental health treatment records have noted a history of bipolar disorder.  Accordingly, the Board has recharacterized the issue as an acquired psychiatric disorder, to include the above.

This record in this matter consists solely of electronic claims files and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the duty to assist requires that VA make all necessary efforts to obtain all updated and relevant records in the possession of a Federal agency.  38 U.S.C.A. 
§ 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This includes records of the Social Security Administration (SSA), when deemed relevant to the issues on appeal.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Veteran's attorney stated at the April 2016 Board hearing that the Veteran was in receipt Social Security Disability Income (SSDI) as of March 2016 for the same disabilities for which he had applied for service connection.  Thus, these records should be obtained from SSA upon remand.

Next, any updated VA medical center (VAMC) records should be obtained, as well as the Veteran's physicals from his work as a truck driver and fire fighter, if possible, which he discussed during his April 2016 hearing.  

Next, the Veteran has not yet been afforded a VA examination for his claimed low back condition, left knee condition, residuals of broken nose, or acquired psychiatric disorder.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

The Veteran has evidence of a current low back condition, left knee condition, deviated septum, and an acquired psychiatric disorder, McLendon element (1); and competent lay evidence that he experienced these conditions during service, McLendon element (2).  See April 2016 Board hearing.  There are also reports of continuing symptoms thereafter.  In the instant case, there are no VA examination opinions related to service connection for these conditions.  The Board finds that the current evidence of record is insufficient to determine the nature and etiology of the Veteran's claims for service connection for a low back condition, left knee condition, residuals of broken nose, and acquired psychiatric disorder.  Accordingly, VA examinations are necessary.  38 C.F.R. § 3.159(c)(4) (2015).  The opinion regarding the Veteran's left knee condition should address aggravation of this condition, as the Veteran's induction examination in service specifically mentions a ligament tear in the left patella in 1970.  

As the current evidence of record does not demonstrate a diagnosis of hearing loss for VA purpose, a new VA examination should only be afforded for hearing loss if any new evidence of record indicates the Veteran now has a diagnosis of hearing loss for VA purposes. 

Finally, the Veteran also sent in a July 2015 Notice of Disagreement (NOD) in which he disagreed with all the determinations made in the February 2015 Rating Decision, which included entitlement to service connection for a blood sugar condition, a dental condition, hypertension, a kidney condition, a prostate condition, a right knee condition, and sleep apnea.  The RO has not yet issued a Statement of the Case (SOC) as to these issues (the Board notes that while this NOD also appealed the issue of service connection for non-hereditary angioedema, an SOC has already been issued for this claim, as the Veteran submitted a separate NOD in February 2015 for the issue).  As such, the RO is now required to send the Veteran an SOC as to these issues in accordance with 38 U.S.C.A. § 7105 (West 2014) and 38 C.F.R. §§ 19.29, 19.30 (2015).  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that where a Notice of Disagreement has been submitted, the Veteran is entitled to a Statement of the Case.  The failure to issue a Statement of the Case is a procedural defect requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the Social Security Administration, copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim. 

2.  Also obtain any updated VA treatment records. 

3.  With appropriate authorization from the Veteran, obtain any outstanding private VA treatment records, including his private treatment records from employment, including the Veteran's physicals from his work as a truck driver and fire fighter.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's low back condition.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests should be accomplished. 

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back condition, began in or is etiologically related to any incident of the Veteran's military service.

The examiner's attention is directed to the April 2016 hearing, during which the Veteran stated that he served on a land vehicle without a seatbelt while in the Marines, and was often thrown around, leading to pains and aches; and that he was subsequently diagnosed with degenerative disc disease at age 22. 

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's left knee condition.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 
Specifically, the examiner must determine the following:

a.  Was the pre-existing left knee condition at least as likely (probability of 50 percent or greater) as not aggravated (i.e., permanently increased in severity) during active service?  A complete rationale for the opinion must be provided.

b.  If so, was any increase clearly and unmistakably (obviously, manifestly or undebatably) due to the natural progress of the disease?  A complete rationale for the opinion must be provided.

The examiner's attention is directed to the April 2016 hearing, during which the Veteran stated that he injured his left knee ligament prior to service, but then had pain and fluid in his knee after boot camp from training on concrete floors. 

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's residuals of broken nose, including deviated septum.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests, should be accomplished. 

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any residuals of broken nose, including deviated septum, began in or is etiologically related to any incident of the Veteran's military service.

The examiner's attention is directed to the April 2016 hearing, during which the Veteran stated that his nose was broken when he was sparring for exercise with another Marine in the winter of 1974.  

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder, to include bipolar disorder.  The claims file, including a copy of this Remand, must be provided to the examiner, the examiner should review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

All necessary special studies or tests, to include psychological testing and evaluation, should be accomplished. 

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder began in or is etiologically related to any incident of the Veteran's military service.

The examiner's attention is directed to the April 2016 hearing, during which the Veteran stated that he sought treatment for being homesick and that he was given "little red pills" that gave him hallucinations.

8.  The Veteran should be afforded a new VA hearing examination only if new records obtained demonstrate a possible current bilateral hearing loss condition, including a worsening since his June 2011 VA examination.

9.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

10.  Issue an SOC to the Veteran and his attorney on the issues of service connection for a blood sugar condition, a dental condition, hypertension, a kidney condition, a prostate condition, a right knee condition, and sleep apnea as required by 38 C.F.R. §§ 19.29-19.30 (2015) and Manlincon, 12 Vet. App. at 240.  The Veteran should also be informed of the requirements to perfect an appeal with respect to these issues.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




